Foed, Judge:
This matter is before me on remand from classification proceedings decided by this court in R. W. Smith and Thrifty Equipment Co. v. United States, 55 Cust. Ct. 216, C.D. 2578, wherein *860the matter was remanded to a single judge sitting in reappraisement. It has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the court, as follows:
1. That the submission of this case be set aside and that the record in this case as previously made be expunged.
2. That the merchandise the subject of the entitled protest consists of D-6 and D-8 Track Link Assemblies exported from England on or about January 1956.
3. That this stipulation is limited to the D-6 and D-8 Track Link Assemblies, that as so limited the merchandise and the issues are the same in all material respects as those involved in The Thrifty Equipment Co., T. D. Downing Co. v. United States, Reap. Dec. 10674, and that the record in the cited case may be incorporated in the record herein.
4. That during the period in question D-6 Track Link Assembly was freely offered for sale to all purchasers for home consumption in the principal markets of England, in the ordinary course of trade, at £64.0.0, net packed, and D-8 Track Link Assembly was freely offered for sale to all purchasers for home consumption in the principal markets of England, in the ordinary course of trade, at £160.0.0, net packed, said prices not varying with the quantities purchased.
5. That such or similar merchandise was not freely offered for sale to all purchasers for exportation to the United States during the period in question.
6. That the protest may be submitted upon this stipulation, the same being limited to the D-6 and D-8 Track Link Assemblies, and abandoned in all other respects.
Upon the agreed facts, I find and hold that foreign value as that value is defined in section 402(c), Tariff Act of 1930, is the proper basis for the determination of the value of the involved merchandise and that said values are:
D-6 Track Link Assembly £64, net packed
D-8 Track Link Assembly £160, net packed
As to all other items of merchandise, the remand of protest having been abandoned, is dismissed.
Judgment will be entered accordingly.